Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about July 18, 2012, insofar as it brings up for review the fact-finding determination that respondent-appellant mother had derivatively neglected the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order, same court and Judge, entered on or about March 26, 2012, unanimously dismissed, without costs, as subsumed in the appeal from the dispositional order.
*461The finding of derivative neglect is supported by a preponderance of the evidence (Family Ct Act §§ 1012 [f] [i] [B]; 1046 [a] [i]; [b] [i]). Prior neglect findings and a dispositional order placing the mother’s then roughly two- and four-year-old children with the mother’s aunt were entered less than one year before the filing of the instant petition. Although the mother is no longer in an abusive relationship and has a temporary home at her grandmother’s house, the evidence indicates that the underlying conditions that resulted in the prior neglect findings — lack of an income source, medical care, and stable housing — continue to exist (see e.g. Matter of Kadiatou B., 52 AD3d 388, 389 [1st Dept 2008], lv denied 12 NY3d 701 [2009]). Her grandmother’s agreement to house and support her and the child for “a while,” until she obtained public assistance and could move to a shelter, does not warrant a contrary conclusion. Concur — Gonzalez, P.J., Mazzarelli, Andrias and DeGrasse, JJ.